UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7068


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOHAMMAD ASHRAF MOHAMMAD-OMAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:07-cr-00425-CMH-3; 1:10-cv-01112-CMH)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mohammad Ashraf Mohammad-Omar, Appellant Pro Se.    Lawrence
Joseph Leiser, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mohammad      Ashraf      Mohammad-Omar          seeks      to     appeal      the

district court’s order denying him leave to amend his previously

denied 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                 The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate      of      appealability          will     not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this      standard      by

demonstrating        that     reasonable           jurists    would       find       that    the

district      court’s      assessment      of       the    constitutional           claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We    have    independently           reviewed       the    record      and

conclude that Mohammad-Omar has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3